Citation Nr: 1747528	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for lumbar spondylolisthesis or spondylitis, rated as 20 percent disabling prior to November 5, 2008, and as 40 percent disabling from that day forward.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim was remanded for additional development in May 2015 and September 2016 for additional development.  The claim has been returned now for further appellate action.  

The Board notes that the neurologic disabilities related to the back disability have been adjudicated separately from the current claim.  Service connection and increased ratings were adjudicated in a June 2017 rating decision, which has not yet been appealed.  As such, the Board will not consider those issues herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2013 supplemental statement of the case (SSOC) indicates that VA treatment records from November 14, 2002, through March 29, 2013, were reviewed.  However the earliest treatment records associated with the claims file are dated in September 2005.  In addition, the September 2008 rating decision cites to 23 pages from Dr. G. dated from July 7, 1994, through August 25, 2003, and a June 2003 record from the doctor's office indicates that such records were sent.  However, there are only a few pages of treatment records from 2003 associated with the claims file.  
Since this claim originates in August 2001, this evidence is relevant and vitally important to the proper adjudication of this claim.  VA has a duty to obtain all relevant VA and private medical evidence and associate it with the claims file.  38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records identified by the record or by the Veteran, including records beginning November 2002.  

2.  Take all necessary steps to obtain and associate with the claims file all private treatment records from Dr. G., including those beginning July 7, 1994, through August 25, 2003.  If necessary, ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with this physician.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




